DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, claims 16-19, in the reply filed on 10 August 2022 is acknowledged.  The traversal is on the ground(s) that there would be no substantial burden on the examiner to examine both Invention I and II because they have the same classification and both relate to scope systems.  This is not found persuasive because, as detailed in the Restriction Requirement, Inventions I and II comprise materially different scopes and materially different disassociation devices.  While the two inventions do share classification, the inventions require differing search queries and the prior art applicable to one invention would not likely be applicable to the other invention.  Accordingly, there would indeed be a substantial burden on the examiner to examine both inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/732,272 and 15/853,521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither application teaches a disassociation device comprising a proximal portion aligned with the patient’s natural line of sight and a distal portion disposed at an upward angle with respect to the proximal portion.  Accordingly, the effective priority date of the present application is its actual filing date of 17 September 2019.

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that related applications 15/853,521 and 15/850,939 have been abandoned.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities: in line 3, “the angle” should apparently read --the upward angle--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: in line 2, “the angle” should apparently read --the upward angle--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (U.S. Pub. No. 2018/0146839 A1; cited in the IDS filed 28 April 2020), in view of Watanabe (U.S. Pub. No. 2020/0166755 A1).
Regarding claim 16, Friedlander discloses a system (Abstract; Fig. 4) comprising: a scope 10 comprising a longitudinal length extending between a proximal end 50 and a distal end 40 ([0105]); and a disassociation device attachable to a patient’s head, wherein the disassociation device is configured to at least partially occlude the vision of the patient ([0279]; subject distraction device).  Friedlander fails to disclose that the disassociation device comprises a proximal portion and a distal portion, wherein the proximal portion is aligned with the patient’s natural line of sight and the distal portion is disposed at an upward angle with respect to the proximal portion.  Watanabe discloses a disassociation device attachable to a patient’s head (Abstract; Figs. 1-4), wherein the disassociation device comprises a proximal portion 12 and a distal portion 11C, wherein the proximal portion is aligned with the patient’s natural line of sight and the distal portion is disposed at an upward angle with respect to the proximal portion (e.g., Fig. 4; [0051]) in order to maintain immersion and improve stability ([0007]; [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Friedlander with the disassociation device features taught by Watanabe in order to maintain immersion and improve stability.
Regarding claim 17, the combination of Friedlander and Watanabe discloses the invention as claimed, see rejection supra, and further discloses that the scope is a trans-nasal endoscope (Friedlander: [0105]) and the disassociation device comprises at least one screen configured to display videos or images for viewing by the patient, wherein the upward angle of the distal portion permits access to a nasal passageway of the patient when the disassociation device is attached to the patient’s head (Watanabe: [0038], [0054], Fig. 6).
Regarding claim 18, the combination of Friedlander and Watanabe discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the disassociation device further comprises a relief cutout 11F that permits access to the nasal passageway of the patient when the disassociation device is attached to the patient’s head ([0054]).
Regarding claim 19, the combination of Friedlander and Watanabe discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the upward angle can be about 30 degrees ([0051]-[0052]).  The combination of Friedlander and Watanabe fails to expressly disclose that the upward angle is between 5 and 25 degrees.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Friedlander and Watanabe with such an upward angle because this could have been discovered via routine experimentation/optimization.  Watanabe teaches that setting the angle balances the user’s face being captured with making the size smaller and shifting the center of gravity, and further teaches an exemplary angle that is very near to the claimed range.  It would not have been inventive to determine the optimal range for the angle of such a disassociation device in conjunction with a TNE procedure.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,096,594.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited by the issued patent includes a scope and a disassociation device as recited by the present claims; the disassociation device recited by the issued patent includes the presently recited proximal portion aligned with natural line of sight and distal portion disposed at an upward angle between 5-25 degrees, at least one video/image screen, and a relief cutout; the scope recited by the issued patent includes the presently recited trans-nasal endoscope with a longitudinal length and proximal and distal ends.
Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/740883 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite identical limitations to those presently claimed, along with additional limitations; the claims of the reference application anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The reference application has been allowed but has not yet issued as a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791